Detailed Action
This action is in response to the amendment submitted on 31 July 2020.  Claims 1, 12, 17 and 21 are amended.  Claim 4 has been cancelled.  Claims 22 has been added.  Claims 1-3, 5-14 and 16-22 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer submitted on 31 July 2020 is approved. 

Allowable Subject Matter
1.	Claims 1-3, 5-14 and 16-22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	The prior art made of record fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to teach, in combination with the remaining elements:
	receiving/receive a voice call from a remote device controlled by a user: authenticating the user on the voice call as being authorized to access the provisioning system: based on a determination that the user is authorized to access the provisioning system, linking/link the remote device controlled by the user with the provisioning system via a virtual private network tunnel or an encrypted call; receiving/receive via the voice call...based on the two or more secondary verbal commands received via the voice call, allocating the telecommunication circuit to the user as recited in claims 1, 12 and 17.
	Although  Blenis et al., Theimer, Barzilay , Di Fabbrizio et al. and Meisel teach a substantial amount of the claimed matters, Blenis et al., Theimer, Barzilay , Di Fabbrizio et al. and Meisel fail to anticipate or render the above underlined limitations obvious. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Resch; Keith et al. (US 20090271203 A1): Voice-activated remote control service
	Swanburg; Scott et al. (US 20090022285 A1): Dynamic Voicemail Receptionist System
	Polzin; R. Stephen et al. (US 20080004013 A1): Mechanism for remotely accessing a portable computer including wireless communication functionality
	Bugenhagen; Michael K. (US 20080207167 A1): System and method for remotely managing wireless devices
	Barzilay, Ziv (US 20050096906 A1): Method and system for verifying and enabling user access based on voice parameters
Fultz; Robert B. (US 6021371 A): Communication and navigation system incorporating position determination

Inquires
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

	
/Le Nguyen/						
Patent Examiner 			
January 11, 2021



/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174